              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,              Case No. 18-CR-27-1-JPS

 v.

 FRANCISCO VIERA-ESPINO,
                                                                   ORDER
                            Defendant.


       On February 13, 2018, the grand jury returned an Indictment,

charging Defendant in five of six counts. (Docket #6). On October 17, 2018,

the parties filed a plea agreement indicating that Defendant agreed to plead

guilty to one count of heroin distribution, in violation of 21 U.S.C. §

841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2 (Count Two), as well as a count

of possessing a firearm in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c)(1)(A)(i) (Count Four). (Docket #71).

       The parties appeared before Magistrate Judge William E. Duffin on

October 24, 2018 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #79). Defendant entered a plea of guilty as

to Counts Two and Four of the Indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Duffin determined that the guilty pleas

were knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #80 at 1).
       That   same    day,    Magistrate    Duffin   filed   a   Report   and

Recommendation with this Court, recommending that: (1) Defendant’s

pleas of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) Defendant be adjudicated guilty and have a sentence

imposed accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28

U.S.C. § 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the

parties were advised that written objections to that recommendation, or any

part thereof, could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #80) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 7th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
